Title: From Thomas Jefferson to George Washington, 23 September 1780
From: Jefferson, Thomas
To: Washington, George



Richmond Sept. 23 1780.
Sir

I yesterday forwarded to you a letter from Colo. Wood informing you of his situation. That Post has been for some time past pretty regularly supplyed, and I hope will continue to be for some time to come. A Person whose punctuality can be relied on offers to contract for victualling it. If we can agree on terms and the Assembly will strengthen our Hands sufficiently, We think to adopt that Method, as the only one to be relied on with certainty. I have heard it hinted that Colo. Wood thinks of quitting that Post; I should be exceedingly sorry indeed were he to do it. He has given to those under his charge the most perfect satisfaction, and at the same time used all the cautions which the nature of his charge has required. It is principally owing to his prudence and good temper that the late difficulties have been passed over almost without a murmur. Any influence which your Excellency shall think proper to use for retaining him in his present situation will promote the public Good and have a great tendency to keep up a desirable harmony with the Officers of that Corps. Our new levies are rendezvousing very generally. Colo. Harrison was uneasy at having none of them assigned to his Corps of Artillery, who have very much distinguished themselves in the late unfortunate action, and are reduced almost to nothing. We happened to have about 400 draughts raised in the last Year and never called out and sent on duty by their County Lieutenants whom we have collected and are collecting. We think to deliver these to Colo. Harrison. They are to serve 18 Months from the time of rendezvous. The numbers of Regulars and Militia ordered from this State into the Southern service are about 7000. I trust we may count that 5500 will actually proceed; but we have arms for three thousand only. If therefore We do not speedily receive a supply from Congress We must countermand a proper number of these Troops. Besides this supply there should certainly be a magazine laid in here to provide against a general loss as well as daily waste. When we deliver out those now in our Magazine We shall have sent 7000 stand of our own into the southern Service, in the course of this Summer: We are still more destitute of Clothing, Tents and Waggons for our troops. The Southern Army suff[ers] for Provision which we could plentifully supply were it possible to find means of transportation: despairing of this we directed very considerable quantities collected on the navigable waters to be sent Northwardly by the QuarterMaster. This he is now doing, slowly however. Unapprised of what may be proposed by our Allies to be done with their Fleet in the course of the ensuing winter, I would beg leave to intimate to you that if it should appear eligible to them that it should winter in Chesapeake they may be well supplied with Provision taking their measures in due time before hand. The Waters communicating with that Bay furnish easy (and in that case) safe Transportation, and their money will call forth what is denied to ours. I am with all possible esteem & respect Your Excellency’s Most obedt. & most humble servt.,

Th: Jefferson

